Citation Nr: 0325002	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  03-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
left shoulder injury with degenerative changes, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1947 until 
his retirement in September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the special claims processing unit at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, known as the Tiger Team, which granted service 
connection for residuals of a left shoulder injury with 
degenerative changes and assigned a 30 percent disability 
rating effective May 18, 2001.  As the veteran is appealing 
the original assignment of a 30 percent disability 
evaluation, the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The Board notes in the veteran's January 2003 substantive 
appeal, he requested a Travel Board hearing.  In a February 
2003 statement, the veteran waived his right to an in-person 
hearing and instead elected a videoconference hearing.  The 
hearing was held in April 2003 before the undersigned Acting 
Veterans Law Judge.

In his substantive appeal, the veteran inquired as to why he 
was not also receiving a disability rating for his right 
shoulder.  He had not, however, previously raised a claim of 
entitlement to service connection for such a condition.  This 
claim is referred to the RO for appropriate action.


REMAND

A preliminary review of the claims folder reveals the matter 
is not ripe for appellate disposition.  In April 2003, the 
veteran presented testimony in a videoconference hearing, and 
this remand addresses issues that were raised during that 
hearing.  

First, the veteran testified that he sought treatment for his 
left shoulder from a Dr. R.P.  A review of record indicates 
that in May 2002, the RO attempted to obtain records from Dr. 
R.P.  Under the provisions of 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
private medical care providers.  Such reasonable efforts will 
generally consist of an initial request and if the records 
are not received, at least one-follow-up request. 38 C.F.R. 
§ § 3.159(c)(1).  At the time the follow-up request is made, 
VA must inform the claimant that the records were not 
obtained.  38 C.F.R. § 3.159(e)(1).  In the instant case, no 
response was received from Dr. R.P.; no follow-up request was 
made by the RO; and the claimant was not properly informed 
that the records were not obtained and it was his 
responsibility to submit them.  Therefore, in order to comply 
with the duty to assist as outlined above, additional efforts 
should be made to obtain treatment records of the veteran 
from Dr. R.P.

Second, the veteran testified that he was treated and 
prescribed Vioxx in March 2003 by the Brooks Army Medical 
Center.  Upon review of the claims folder, it does not appear 
that records from the aforementioned treatment provider have 
been associated with the veteran's claims folder.  When 
information sufficient to identify and locate necessary 
evidence is of record, [VA] shall assist a claimant by 
requesting, directly from the source, existing evidence that 
is either in the custody of military authorities or 
maintained by another Federal agency.  See 38 C.F.R. 
§ 3.159(b).  Therefore, in order to satisfy the duty to 
assist, a request for records of the veteran from the Brooks 
Army Medical Center should be made.

Finally, the veteran testified that his current residuals of 
a left shoulder injury include a tender scar at the incision 
site and nerve impairment.  The veteran was provided a VA 
examination in July 2002; however, the examination report 
does not contain findings with respect to any nerve damage, 
which may be present, or any findings with respect to any 
scar, which may have been caused by surgical procedures 
performed in 1952.  Therefore, in order to properly assess 
the current level of impairment of the veteran's left 
shoulder, the Board finds that an additional VA examination 
is necessary.  

Accordingly the case is REMANDED for the following:

1.  After obtaining the necessary 
authorization, attempts should be made to 
obtain treatment records of the veteran 
from Dr. R.P.  All efforts to obtain 
these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If the records are not 
obtained, inform the veteran of this 
fact, including what efforts were made to 
obtain the records.  Also inform him what 
further action, if any, will be taken 
with respect to his claim.  Allow an 
appropriate period of time within which 
to respond.

2.  After obtaining any necessary 
authorization, attempts should be made to 
obtain treatment records pertaining to 
the veteran's left shoulder from Brooks 
Army Medical Center, to include records 
dated in March 2003.  All responses 
should be clearly documented in the 
veteran's claims folder, to include all 
negative responses.  Continue to request 
these records, either until the records 
are obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  

3.  Once the development above has been 
completed and any available records 
obtained, the veteran should be scheduled 
for the following VA examinations: 
Orthopedic, Nerves, and Scars.  Send the 
claims folder to the examiners for 
review.  Please ask the examiners to 
clearly document review of the claims 
folder in his/her examination report.  
The examiners are asked to provide 
complete rationale for any opinions 
expressed.  

Orthopedic Examination:  The examiner 
should provide range of motion, in 
degrees, for the veteran's left shoulder, 
as well as fully discuss whether there is 
objective evidence of pain, any 
functional loss, weakened movement, etc.

Nerves Examination:  The examiner should 
indicate (a) whether the veteran has a 
current nerve impairment in his left 
shoulder and (b) if yes, whether it is a 
residual of the in-service left shoulder 
injury/surgery. 

Scars Examination:  The examiner should 
indicate (a) whether the veteran 
currently has a scar caused by the 
Bankhart procedure performed in 1952 and 
(b) if yes, whether it is: (i) 
superficial, poorly nourished with 
repeated ulceration; (ii) superficial, 
tender and painful on objective 
demonstration; (iii) deep or causes 
limited motion (if so, provide measure of 
the affected area in square inches); (iv) 
superficial and unstable; or (v) 
superficial and painful on examination.  
Note: a superficial scar is one not 
associated with underlying soft tissue 
damage and an unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar.

4.  Thereafter, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 30 percent disabling for 
residuals of a left shoulder injury with 
degenerative changes should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.

This claim must be afforded expeditious treatment.


		
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

	


